Title: To Thomas Jefferson from Reuben G. Beasley, 8 July 1820
From: Beasley, Reuben G.
To: Jefferson, Thomas


Dear Sir,
Havre
July 8, 1820.
I have the pleasure to enclose a letter from your Booksellers in Paris, and to say that I have this day put on board of the American Ship Comet, Hall master, directed to the care of the Collector at New York, the packet which came with the letter and requested him to forward the same to you.With great respect & esteem I am Dear Sir, Your obedient Servant.R G Beasley